Execution Copy
Ref. No. CB25-792








SCHEDULE


to the


ISDA 2002 Master Agreement


dated as of March 20, 2019


between


CITIBANK, N.A.,
a national banking association organized under the laws of the United States,
acting through its Office located in New York, London, Singapore, Sydney
(“Party A”)


and


FARMER BROS. CO.,
a corporation organized and existing
under the laws of Delaware
(“Party B”)




Part 1
Termination Provisions


In this Agreement:


(a)    “Specified Entity” means for the purpose of Section 5(a)(v) of this
Agreement, (i) in relation to Party A, Citigroup Global Markets Limited,
Citigroup Global Markets Inc., Citigroup Global Markets Commercial Corp.,
Citicorp Securities Services, Inc., Citibank Europe PLC, Citigroup Global
Markets Deutschland AG, Citigroup Energy Inc., Citibank Japan Ltd., Citibank
Canada, Citigroup Energy Canada ULC, and Citigroup Financial Products Inc.
(individually a “Section 5(a)(v) Affiliate”), and (ii) in relation to Party B,
Not Applicable.


(b)    “Specified Transaction” will have the meaning specified in Section 14 of
this Agreement. For purposes of clause (c) of such definition, Specified
Transaction includes any securities options, margin loans, short sales, any
agreement governing the purchase, sale, transfer, exchange or option of a
commodity, or any other commodity trading transaction and any other similar
transaction now existing or hereafter entered into between Party A (or any
Section 5(a)(v) Affiliate) and Party B (or any Affiliate of Party B). For this
purpose, “commodity” means any tangible or intangible commodity of any type or


30



--------------------------------------------------------------------------------

Execution Copy
Ref. No. CB25-792




description, including without limitation power, natural gas, petroleum (and the
products and by-products thereof), emissions allowances, precious metals and
coal.


(c)    The “Cross Default” provisions of Section 5(a)(vi) will apply to Party A
and will apply to Party B., provided that Section 5(a)(vi) is hereby amended by
deleting the words “, or becoming capable at such time of being declared” in the
seventh line thereof,


For purposes of Section 5(a)(vi), the following provisions apply:


“Specified Indebtedness” shall have the meaning set forth in Section 14 of this
Agreement, provided, however, that Specified Indebtedness shall not include
deposits received in the course of a party’s ordinary banking business.


“Threshold Amount” means


(i) with respect to Party A, 2% of the stockholders’ equity of Party A; and
(ii) with respect to Party B, USD 10,000,000


including the U.S. Dollar equivalent, as determined by the Calculation Agent, on
the date of any default, event of default or other similar condition or event of
any obligation stated in any other currency.


For purposes of the above, stockholders’ equity shall be determined by reference
to the relevant party's most recent consolidated (quarterly, in the case of a
U.S. incorporated party) balance sheet and shall include, in the case of a U.S.
incorporated party, legal capital, paid-in capital, retained earnings and
cumulative translation adjustments. Such balance sheet shall be prepared in
accordance with accounting principles that are generally accepted in such
party's country of organization.


(d)    The “Credit Event Upon Merger” provisions of Section 5(b)(v) of this
Agreement will apply to Party A and will apply to Party B.


(e)    The “Automatic Early Termination” provisions of Section 6(a) will not
apply to Party A and will not apply to Party B; provided, however, that with
respect to a party, where the Event of Default specified in Section
5(a)(vii)(1), (3), (4), (5), (6) or to the extent analogous thereto, (8) is
governed by a system of law which does not permit termination to take place
after the occurrence of the relevant Event of Default, then the Automatic Early
Termination provisions of Section 6(a) will apply to such party.


(f)    “Termination Currency” will have the meaning specified in Section 14 of
this Agreement.


(g)    “Additional Termination Event” will apply. It shall constitute an
Additional Termination Event, Party B shall be the sole Affected Party and Party
A shall be the party entitled to determine the Close-out Amount, if at any time:


31



--------------------------------------------------------------------------------

Execution Copy
Ref. No. CB25-792




(i)     the Credit Agreement (as defined below) shall for any reason, cease to
be in full force and effect;
(ii)     Party A or an Affiliate of Party A shall for any reason cease to be a
party to the Credit Agreement;
(iii) all or any portion of the Collateral (as defined in the Credit Support
Documents) shall be released from the Lien(s) (as defined in the Credit Support
Documents) of the Credit Support Documents, other than a release of collateral
that is specifically permitted by the Credit Agreement or consented to by all
Required Lenders or other necessary parties under the Credit Agreement;
(iii) the obligations of Party B with respect to Transactions hereunder are no
longer guaranteed pursuant to the Loan Guaranty (as such term is defined in the
Credit Agreement); or
(iv) the obligations of Party B under this Agreement shall for any reason not be
secured or not be secured equally and ratably and on a pari passu basis with the
Lenders (as defined in the Credit Agreement) under and pursuant to the Loan
Guaranty and Collateral Documents each as defined in the Credit Agreement, other
than in connection with a release of collateral that is specifically permitted
by the Credit Agreement or consented to by all Required Lenders or other
necessary parties under the Credit Agreement;
in each case, other than (i) in connection with any assignment by Party A or any
refinancing, amendment or restatement of the Credit Agreement or replacement
with a new credit agreement in respect of which Party A or any Affiliate of
Party A is a party, or (ii) Party A otherwise provides its written consent to an
event that would otherwise constitue an Additional Termination Event or to any
refinancing, amendment or restatement that effects or would result in any such
event. As used herein and throughout this Agreement, “Credit Agreement” means
that certain Amended and Restated Credit Agreement dated as of November 6, 2018
among FARMER BROS. CO., The other Loan Parties Party Thereto, The Lenders Party
Thereto, CITIBANK, N.A. and PNC BANK, NATIONAL ASSOCIATION, as Co-Syndication
Agents, BANK OF AMERICA, N.A., REGIONS BANK, and SUNTRUST BANK, as
Co-Documentation Agents and JPMORGAN CHASE BANK, N.A., as Administrative Agent
and Sole Bookrunner and Sole Lead Arranger, as may be amended, restated,
supplemented, extended, refinanced or otherwise modified or replaced from time
to time.




(h)    Amendments to Section 5(a). Section 5(a) of the Agreement is hereby
modified as follows:
(i)    Section 5(a)(i) is hereby amended by replacing each occurrence of the
word “first” with “third”;
(ii)    Section 5(a)(v) is hereby amended by replacing the words “one Local
Business Day” with “three Local Business Days” in clause (2) thereof; and
(iii)    Section 5(a)(vii) is hereby amended by (i) replacing each occurrence of
the words “15 days” with the words “30 days.”


32



--------------------------------------------------------------------------------

Execution Copy
Ref. No. CB25-792






Part 2
Tax Representations


(a)    Payer Representations. For the purpose of Section 3(e) of this Agreement,
Party A will make the following representation and Party B will make the
following representation:


It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of this Agreement) to be made by it to
the other party under this Agreement. In making this representation, it may rely
on (i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of this Agreement, (ii) the satisfaction of the agreement contained
in Section 4(a)(i) or 4(a)(iii) of this Agreement and the accuracy and
effectiveness of any document provided by the other party pursuant to Section
4(a)(i) or 4(a)(iii) of this Agreement and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of this Agreement, except
that it will not be a breach of this representation where reliance is placed on
clause (ii) above and the other party does not deliver a form or documents under
Section 4(a)(iii) by reason of material prejudice to its legal or commercial
position.


(b)    Payee Representations. For the purpose of Section 3(f) of the Agreement,
Party A and Party B make the representations specified below, if any:


The following representation will apply to Party A:


It is a national banking association organized under the laws of the United
States and its U.S. taxpayer identification number is 13-5266470. It is “exempt”
within the meaning of Treasury Regulation sections 1.6041-3(p) and 1.6049-4(c)
from information reporting on Form 1099 and backup withholding.


The following representation will apply to Party B:


It is a corporation created or organized in the United States or under the laws
of the United States and its U.S. taxpayer identification number is 82-2659061.
It is “exempt” within the meaning of Treasury Regulation sections 1.6041-3(p)
and 1.6049-4(c) from information reporting on Form 1099 and backup withholding.




Part 3
Agreement to Deliver Documents


For the purpose of Section 4(a) of this Agreement:


I. Tax forms, documents or certificates to be delivered are:




33



--------------------------------------------------------------------------------

Execution Copy
Ref. No. CB25-792




Party required to deliver document
Form/Document/Certificate
Date by which to be delivered
Party B
As required under Section 4(a)(i) of the Agreement, IRS Form W-9, IRS Form
W-8BEN, IRS Form W-8BEN-E, IRS Form W-8ECI, IRS Form W-8EXP and/or IRS Form
W-8IMY, whichever is relevant or such other form or document prescribed by the
IRS from time to time.
Promptly upon execution of this Agreement; and promptly upon learning that any
form previously provided by Party B has become obsolete or incorrect.





II. Other documents to be delivered are:


Party required to deliver document
Form/Document/Certificate
Date by which to be delivered
Covered by Section 3(d)

(a) Party A and Party B
Evidence reasonably satisfactory to the other party of the (i) authority of such
party and any Credit Support Provider to enter into the Agreement, any Credit
Support Document and any Transactions and (ii) authority and genuine signature
of the individual signing the Agreement and any Credit Support Document on
behalf of such party to execute the same.
As soon as practicable after execution of this Agreement and, if requested by
the other party, as soon as practicable after execution of any Confirmation of
any other Transaction (provided that such requirement shall be deemed to be
satisfied if such documents or substantially similar documents are delivered to
the Administrative Agent under and in accordance with the Credit Agreement).
Yes
(b) Party B
A certificate of an authorized officer for Party B certifying the authority,
names and true signatures of the officers signing this Agreement or any Credit
Support Document and the officers or other entities or agents, including the
Investment Advisor, authorized to sign any Confirmations or approve any
Transactions, reasonably satisfactory in form and substance to Party A.
Upon execution of this Agreement and as necessary for any further documentation
(provided that such requirement shall be deemed to be satisfied if such
documents or substantially similar documents are delivered to the Administrative
Agent under and in accordance with the Credit Agreement).
Yes
(c) Party A
The party’s Consolidated Reports of Condition and Income for a Bank with
Domestic and Foreign Offices – FFIEC 031.
Upon request, provided, however, that such financials are “deemed “ to be
delivered hereunder on the date the same shall be posted on the
website: http://www.citigroup.com/citi/fin/reg.htm
Yes



34



--------------------------------------------------------------------------------

Execution Copy
Ref. No. CB25-792




(d) Party B
Party B’s Credit Support Provider’s annual report containing audited
consolidated financial statements prepared in accordance with accounting
principles that are generally accepted in Party B’s country of organization and
certified by independent certified public accountants for each fiscal year.
If not publicly available on EDGAR or on Party B’s website, as soon as available
and in any event within 120 days (or as soon as practicable after becoming
publicly available) after the end of each of its fiscal years (provided that
such requirement shall be deemed to be satisfied if such annual report or
substantially similar financial statements are publicly available or otherwise
delivered to the Administrative Agent under and in accordance with the Credit
Agreement).
Yes
(e) Party B
Party B’s Credit Support Provider’s unaudited consolidated financial statements,
the consolidated balance sheet and related statements of income for each fiscal
quarter prepared in accordance with accounting principles that are generally
accepted in Party B’s country of organization.
If not publicly available on EDGAR or on Party B’s website, as soon as available
and in any event within 60 days (or as soon as practicable after becoming
publicly available) after the end of each of its fiscal quarters (provided that
such requirement shall be deemed to be satisfied if such documents or
substantially similar documents are delivered to the Administrative Agent under
and in accordance with the Credit Agreement).
Yes
 
 
 
 
 
 
 
 
 
 
 
 

Part 4
Miscellaneous


(a)    Addresses for Notices. For the purpose of Section 12(a) of this
Agreement:


Address for notices or communications to Party A:


With respect to a particular Transaction, all notices or communications to Party
A shall be sent to the address or facsimile number indicated in the Confirmation
of that Transaction.


Address:    Capital Markets Documentation Unit
388 Greenwich Street
17th Floor
New York, New York 10013


Attention:     Director of Derivative Operations


Facsimile No.:    212 816 5550


35



--------------------------------------------------------------------------------

Execution Copy
Ref. No. CB25-792






Address for notices or communications to Party B:


Address:    Farmer Bros. Co.
1912 Farmer Brothers Drive
Northlake, TX 76262


Attention:    Legal Department


Email:        LegalDepartment@farmerbros.com


(b)    Process Agent. For the purpose of Section 13(c) of this Agreement:


Party B appoints as its Process Agent: Not applicable


(c)    Offices. The provisions of Section 10(a) will apply to this Agreement.


(d)    Multibranch Party. For the purpose of Section 10(b) of this Agreement:


Party A is a Multibranch Party and may enter into a Transaction through any of
the following offices: New York, London, Singapore and Sydney.


Party B is not a Multibranch Party.


(e)    Calculation Agent. The Calculation Agent will be Party A, unless it is a
Defaulting Party, in which case Party B may appoint a Leading Dealer to act as
substitute Calculation Agent. The cost of such substitute Calculation Agent (if
any) shall be borne equally by Party A and Party B. For purposes hereof, a
“Leading Dealer” means a leading dealer in the relevant market and product that
is not an Affiliate of either of the parties. When a Confirmation issued under
this Agreement provides that the Calculation Agent is Party A, that statement
shall be deemed to incorporate this entire paragraph by reference, provided
however, that in the event of any inconsistency between this Agreement and a
Confirmation the Confirmation shall prevail.




36



--------------------------------------------------------------------------------

Execution Copy
Ref. No. CB25-792




(f)    Credit Support Document. Credit Support Document means solely in regard
to Party B, the Loan Guaranty and Collateral Documents as defined in the Credit
Agreement, provided that, (i) a release of collateral that is specifically
permitted by the Credit Agreement or consented to by all Required Lenders or
other necessary parties under the Credit Agreement, (ii) any assignment by Party
A or any refinancing, amendment or restatement of the Credit Agreement or
replacement with a new credit agreement in respect of which Party A or any
affiliate is a party, or (iii) any such event or any refinancing, amendment or
restatement that effect or would result in any such event to which Party A has
provided its written consent, shall not constitute an Event of Default under
Section 5(a)(iii)(2) of this Agreement.


(g)    Credit Support Provider. The Credit Support Provider for Party A is not
applicable. The Credit Support Provider for Party B is each Loan Guarantor as
defined in the Credit Agreement; provided that no person providing a guaranty of
the performance or obligations of Party B (each such person, a “Guarantor”)
shall be deemed to be a guarantor of Party B’s performance or obligations under
this Agreement or in connection with any Transaction (a “Swap Obligation”) if
such Guarantor is not an “Eligible Contract Participant” as defined in §
1(a)(18) of the Commodity Exchange Act and the applicable rules issued by the
Commodity Futures Trading Commission and/or the Securities and Exchange
Commission (collectively, and as now or hereafter in effect, "the ECP Rules") at
the time such guaranty became effective with respect to such Swap Obligation and
to the extent that the providing of such guaranty by such Guarantor would
violate the ECP Rules.


(h)    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York.


(i)    Jurisdiction. Section 13(b)(i) of the Agreement is hereby amended by
deleting in line 2 of paragraph 2 the word “non-” and by deleting paragraph
(iii) thereof. The following shall be added at the end of Section 13(b):
“Nothing in this provision shall prohibit a party from bringing an action to
enforce a money judgment in any other jurisdiction.”


(j)“Affiliate” will have the meaning specified in Section 14 of this Agreement.


(k)    Absence of Litigation. For the purpose of Section 3(c): “Specified
Entity” means in relation to Party A, any Affiliate of Party A, and in relation
to Party B, any Affiliate of Party B.


(l)No Agency. The provisions of Section 3(g) will apply to this Agreement.


(m)Additional Representation will apply. For the purpose of Section 3 of this
Agreement, each of the following will constitute an Additional Representation of
the relevant party specified below, and each such party will be deemed to
represent to the other party on the date on which it enters into a Transaction
that (absent a written agreement between the parties that expressly imposes
affirmative obligations to the contrary for that Transaction):


“(h)    Relationship Between Parties.




37



--------------------------------------------------------------------------------

Execution Copy
Ref. No. CB25-792




(1) No Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisors as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction. It has not received from the other party any
assurance or guarantee as to the expected results of that Transaction.


(2) Evaluation and Understanding. It is capable of evaluating and understanding
(on its own behalf or through independent professional advice), and understands
and accepts, the terms, conditions and risks of that Transaction. It is also
capable of assuming, and assumes, the financial and other risks of that
Transaction.


(3) Status of Parties. The other party is not acting as a fiduciary for or an
advisor to it in respect of that Transaction.


(i)    Risk Management. Party B alone represents that this Agreement has been,
and each Transaction hereunder has been or will be, as the case may be, entered
into for the purpose of managing its borrowings or investments, hedging its
underlying assets or liabilities or in connection with its line of business
(including financial intermediation services) and not for the purpose of
speculation.


(k)    ERISA. The assets that are used in connection with the execution,
delivery and performance of this Agreement and the Transactions entered into
pursuant hereto are not (i) the assets of an “employee benefit plan” (within the
meaning of Section 3(3)) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) or other plan subject to Title I of ERISA, (ii) a plan
described in Section 4975 of the Internal Revenue Code of 1986, as amended (the
“Code”), (iii) an entity whose underlying assets include “plan assets” by reason
of Department of Labor regulation section 2510.3-101 (as modified by Section
3(42) of ERISA), or (iv) a governmental plan that is subject to any federal,
state, or local law that is substantially similar to the provisions of Section
406 of ERISA or Section 4975 of the Code.”


(n)    Netting of Payments. Either party may notify the other in writing, not
less than one Local Business Day in advance of one or more Scheduled Settlement
Dates, that with regard to payments due on that date, Multiple Transaction
Payment Netting will apply. Except to the extent that such advance written
notice shall have been given, Multiple Transaction Payment Netting will not
apply for purposes of Section 2(c) of this Agreement; provided, however, that
for each of the following groups of Transactions, Party A and Party B hereby
elect to net payments of all amounts payable on the same day in the same
currency (and through the same Office of Party A) by specifying that Multiple
Transaction Payment Netting will apply


38



--------------------------------------------------------------------------------

Execution Copy
Ref. No. CB25-792




(and therefore that Section 2(c)(ii) of the Agreement will not apply) with
respect to each of the following groups of Transactions:


(i)
FX Transactions entered into by the parties;

(ii)    Currency Option Transactions entered into by the parties;
(iii)    Commodity Option Transactions entered into by the parties (on a
Commodity by Commodity basis to the extent operationally feasible); and
(iv)    Commodity Transactions other than Option Transactions (on a Commodity by
Commodity basis to the extent operationally feasible).


The starting date for the election commences upon entering the first Transaction
under the Agreement with respect to either of the above groups of Transactions.










Part 5
Other Provisions


(a)    Waiver of Right to Trial by Jury. Each party hereby irrevocably waives,
to the fullest extent permitted by applicable law, any right it may have to a
trial by jury in respect of any suit, action or proceeding relating to this
Agreement.


(b)    Severability. Except as otherwise provided in Sections 5(b)(i) or
5(b)(ii) of this Agreement in the event that any one or more of the provisions
contained in this Agreement should be held invalid, illegal, or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor, in good faith negotiations, to replace the
invalid, illegal or unenforceable provisions with valid provisions, the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.


(c)    Escrow Payments. If by reason of the time difference between the cities
in which payments are to be made, it is not possible for simultaneous payments
to be made on any date on which both parties are required to make payments
hereunder, either party may at its option and in its sole discretion notify the
other party that payments on that date are to be made in escrow. In this case
the deposit of the payment due earlier on that date shall be made by 2:00 p.m.
(local time at the place for the earlier payment) on that date with an escrow
agent selected by the party giving the notice, accompanied by irrevocable
payment instructions (i) to release the deposited payment to the intended
recipient upon receipt by the escrow agent of the required deposit of the
corresponding payment from the other party on the same date accompanied by the
irrevocable payment instructions to the same effect or (ii) if the required
deposit of the corresponding payment is not made on that same date, to return
the payment deposited to the party that paid it into escrow. The party that
elects to have payments made in escrow shall pay the costs of the escrow
arrangements and shall cause those arrangements to provide that the intended
recipient of the payment due to be deposited first shall be entitled to interest
on that deposited payment for each day in the period of its deposit at the rate
offered by the escrow agent for that day for overnight deposits in the relevant
currency in the office where


39



--------------------------------------------------------------------------------

Execution Copy
Ref. No. CB25-792




it holds that deposited payment (at 11:00 am. local time on that day) if that
payment is not released by 5:00 p.m. on the date it is deposited for any reason
other than the intended recipient’s failure to make the escrow deposit it is
required to make hereunder in a timely fashion.


(d)    Recording of Conversations. Each party hereto consents to the recording
of its telephone conversations relating to this Agreement or any potential
Transaction.


(e)    Limitation of Liability. No party shall be required to pay or be liable
to the other party for any consequential, indirect or punitive damages,
opportunity costs or lost profits.


(f)    2002 Master Agreement Protocol. The parties agree that the definitions
and provisions contained in Annexes 1 to 16 and Section 6 of the 2002 Master
Agreement Protocol published by the International Swaps and Derivatives
Association, Inc. on 15th July, 2003 are incorporated into and apply to this
Agreement.


(g)    HIRE Act Protocols. The parties agree that the definitions and provisions
contained in the (x) Attachment to the 2010 Short Form HIRE Act Protocol and (y)
2015 Section 871(m) Protocol, in each case as published by the International
Swaps and Derivatives Association, Inc. are incorporated into and apply to this
Agreement as if set forth in full herein.


(h)    Foreign Account Tax Compliance Act. The parties agree that the
definitions and provisions contained in the ISDA 2012 FATCA Protocol as
published by the International Swaps and Derivatives Association, Inc. on August
15, 2012, are incorporated into and apply to the Agreement as if set forth in
full herein.


(i)    Conditions Precedent.


(i)
The condition precedent in Section 2(a)(iii)(1) of this Agreement does not apply
to a payment and delivery owing by a party if the other party shall have
satisfied in full all its payment or delivery obligations under Section 2(a)(i)
of this Agreement and shall at the relevant time have no future payment or
delivery obligations, whether absolute or contingent, under Section 2(a)(i) of
this Agreement.



(ii)
Section 2(a) is hereby amended by adding the following Section 2(a)(iv) at the
end thereof:



"(iv)
If an Event of Default has occurred and is continuing in relation to a party
that does not have any Unpaid Obligations, then the condition precedent
specified in Section 2(a)(iii)(1) will cease to be a condition precedent to each
obligation of the other party under Section 2(a)(i) upon the first Local
Business Day following the date falling 60 calendar days after the Defaulting
Party provides notice by courier to the Non-defaulting Party (1) specifying the
Event of Default that has occurred and is continuing and (2) requesting such
Event of Default cease to be a condition precedent to each obligation as the
result of this Section 2(a)(iv). Nothing in this Section 2(a)(iv) will be
construed as a waiver of the applicable Event of Default, and each subsequent
occurrence of the same



40



--------------------------------------------------------------------------------

Execution Copy
Ref. No. CB25-792




Event of Default or the occurrence of a different Event of Default will be
treated separately.


“Unpaid Obligations” means, for purposes of Section 2(a)(iv) immediately above,
(1) any amounts that previously became payable by such party under Section
2(a)(i) and remain unpaid and (2) each obligation under Section 2(a)(i) that was
previously required to be settled by delivery and has not been so settled, in
each case together with interest that would be owed on such obligations, if any,
as contemplated under this Agreement."


Part 6
FX Transactions and Currency Option Transactions


(a)
The 1998 FX and Currency Option Definitions.



(i)
The provisions of the 1998 FX and Currency Option Definitions as published by
ISDA, Emerging Markets Traders Association and The Foreign Exchange Committee
(the "FX Definitions"), are hereby incorporated herein in their entirety and
shall apply to FX Transactions and Currency Option Transactions entered into by
the Offices of the parties specified in Part 4 of this Schedule. FX Transactions
and Currency Option Transactions are each deemed to be "Transactions" pursuant
to the ISDA Master Agreement.



(ii)
Unless otherwise agreed to by the parties, all FX and Currency Option
Transactions entered into between the parties prior to the date of this
Agreement shall be deemed to be Transactions for purposes of this Agreement. The
confirmation of all FX and Currency Option Transactions via any electronic
media, telex, facsimile or writing shall constitute a "Confirmation" as referred
to in this Agreement even where not so specified in the Confirmation. Such
Confirmations will supplement, form a part of, and be subject to this Agreement.



(b)    Article 3 General Terms Relating to Currency Option Transactions.


The FX Definitions are hereby amended by adding the following new Section 3.9:


“Section 3.9 Discharge and Termination of Options. Unless otherwise agreed, any
Call or Put written by a party will automatically be terminated and discharged,
in whole or in part, as applicable, against a Call or Put, respectively, written
by the other party, such termination and discharge to occur automatically upon
the payment in full of the last Premium payable in respect of such Currency
Option Transaction; provided, that such termination and discharge may only occur
in respect of Currency Option Transactions with the same material terms,
including but not limited to:




41



--------------------------------------------------------------------------------

Execution Copy
Ref. No. CB25-792




(i)
each being with respect to the same Put Currency and the same Call Currency
(i.e., a Put may only be discharged against another Put and not against a Call);

(ii)
each having the same Expiration Date and Expiration Time;

(iii)
each being of the same style (i.e., either both being of American or European
Style);

(iv)    each having the same Strike Price;
(v)
neither of which shall have been exercised;

(vi)
each of which has been entered into by the same pair of Offices of the parties;
and

(vii)
each having the same procedures for exercise;



and, upon the occurrence of such termination and discharge, neither party shall
have any further obligation to the other party in respect of the relevant
Currency Option Transactions terminated and discharged. In the case of a partial
termination and discharge (i.e., where the relevant Currency Option Transactions
are for different amounts of the Currency Pair), the remaining portion of the
Currency Option Transaction shall continue to be a Currency Option Transaction
for all purposes hereunder.”


Part 7
Additional Provisions for Commodity Derivative Transactions


(a)    Definitions. The 2005 ISDA Commodity Definitions as published by the
International Swaps and Derivatives Association, Inc. and otherwise as amended,
supplemented or modified from time to time (the “Commodity Definitions”), are
incorporated by reference in this Agreement and the relevant Confirmations with
respect to “Transactions”, as defined by the Commodity Definitions, except as
otherwise specifically provided in the relevant Confirmation.


(b)    Rounding. For purposes of preparing any calculations referred to in the
Commodity Definitions, unless otherwise agreed to and specified in a
Confirmation, rounding conventions for commodity pricing shall be as follows:


Megawatt Hours:
rounded to the nearest fourth decimal place
MMBtu:
rounded to the nearest fourth decimal place
Gallons
rounded to the nearest fourth decimal place
Barrels:
rounded to the nearest third decimal place





Part 8
Dodd-Frank Title VII Provisions


(b)    Eligible Contract Participant. At the time of each Transaction entered
into under this Agreement, each of Party A and Party B represents to the other
that it is an eligible contract participant as defined in Section 1a(18) of the
U.S. Commodity Exchange Act (“CEA”) and CFTC Regulations


42



--------------------------------------------------------------------------------

Execution Copy
Ref. No. CB25-792




promulgated thereunder (an “ECP”). For the avoidance of doubt, notwithstanding
anything to the contrary in any guarantee, credit agreement, loan agreement,
security agreement or otherwise, the parties hereby expressly agree that any
guaranty or other credit support provided by any Credit Support Provider of
Party B shall exclude any “Excluded Swap Obligations” (as defined in the Credit
Agreement).


(d)    Covered Agreement. The parties agree that this Agreement shall be
considered a “Protocol Covered Agreement” or a “Covered Agreement,” as
applicable, for purposes of the ISDA August 2012 DF Protocol and the ISDA March
2013 DF Protocol, as applicable.


(f)    Certain Permitted Disclosures. Party A is required to report information
related to swap, derivatives and other transactions with counterparties to
appropriate regulators.  Notwithstanding anything to the contrary in any
agreement, including, without limitation, any non-disclosure or confidentiality
agreement between Party A and Party B, as a counterparty to a swap, derivatives,
or other transaction, Party B hereby consents to the disclosure of information:
(a) to the extent required or  permitted by any applicable law, rule or
regulation which mandates reporting and/or retention of transaction and similar
information or to the extent required by order or directive regarding reporting
and/or retention of transaction or similar information issued by any authority,
body or agency in accordance with which Party A is required or accustomed to
act, including, without limitation, reporting required to be made to swap or
trade data repositories or systems or services operated by such repositories
(“Reporting Requirements”) or (b) to and between Party A’s head office, branches
or affiliates, or any persons or entities who provide services to such other
party or its head office, branches or affiliates, in each case, in connection
with such Reporting Requirements.


(g)    Certain Dodd-Frank Disclosures. Party A and certain of its affiliates
(“Citi”) are registered with the CFTC as a U.S. swap dealer. As a swap dealer,
these entities are required to provide Party B with certain disclosures
including information regarding the material risks and characteristics of
particular transaction types and material incentives and conflicts of interest.
The parties agree that these disclosures may be provided through the Citi
Velocity website. Please log on to
https://www.citivelocity.com/menu/DoddFrankMaterialDisclosures for access to
these disclosures. If Party B does not have a Velocity username and password,
please use the following username: citidisclosures and password: welcome1 for
access. Contact the Citi representative for Party B with any questions regarding
this information.


(h)    Applicability of Dodd-Frank Margin Requirements. Party B represents as of
the date hereof (which representation shall be deemed to repeated on each date
on which a Transaction is entered into) that Party B is not a “financial end
user” as defined in the Margin Requirements. For purposes of the foregoing, the
term “Margin Requirements” means the Margin and Capital Requirements for Covered
Swap Entities; Final Rule adopted by the Department of the Treasury, Federal
Reserve System, Federal Deposit Insurance Corporation, Farm Credit
Administration and Federal Housing Finance Agency, published at 80 FR 74840
(November 30, 2015) Reg. __.2.




Part 9
U.S. QFC Mandatory Contractual Requirements
(a) ISDA 2018 U.S. Resolution Stay Protocol (“U.S. Stay Protocol”). The parties
agree that the definitions and provisions contained in the ISDA 2018 U.S. Stay
Protocol and Attachment thereto as published by the International Swaps and
Derivatives Association, Inc. on July 31, 2018 are hereby incorporated into and
apply to this Agreement as if set forth in full herein. For these purposes, the
following terms as used in


43



--------------------------------------------------------------------------------

Execution Copy
Ref. No. CB25-792




the U.S. Stay Protocol shall have the following mean-ings: “Regulated Entity”
shall mean Party A and “Protocol Covered Agree-ment” or “Covered Agreement”, as
applicable, shall mean this Agreement.


IN WITNESS WHEREOF, the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.




CITIBANK, N.A.






By: /s/ Candice E. Somerville
Name: Candice E. Somerville
Title: Assistant General Counsel
Date: 3/26/2019
 
FARMER BROS. CO.






By: /s/ David G. Robson
Name: David G. Robson
Date: 3/26/2019







44

